Citation Nr: 0815584	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands and fingers.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for left Achilles 
tendonitis. 

4.  Entitlement to service connection for a chronic 
disability manifested by left-sided sensory deficit and 
weakness.

5.  Entitlement to service connection for alopecia.

6.  Entitlement to service connection for diabetes mellitus, 
type II.

7.  Entitlement to service connection for hearing loss of the 
left ear.

8.  Entitlement to an increased evaluation for hearing loss 
of the right ear, currently evaluated as noncompensable.

9.  Entitlement to an increased evaluation for coronary 
artery disease, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for bilateral 
pterygia, currently evaluated as noncompensable.

11.  Entitlement to an increased evaluation for bilateral 
ethmoid and maxillary sinus disease, currently evaluated as 
noncompensable.

12.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as noncompensable.

13.  Entitlement to service connection for a right upper 
quadrant disability.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 until 
September 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2003 and March 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In his August 2005 VA Form 9, the veteran requested a Board 
hearing at the RO. In October 2005, the veteran submitted 
notice to the RO that he no longer wanted a hearing.  
Therefore, the request for a Board hearing at the RO is 
deemed withdrawn and the Board will continue with the appeal. 
See 38 C.F.R. § 20.704(d).

The issues of entitlement to increased evaluations for 
coronary artery disease, hearing loss of the right ear, 
hemorrhoids and sinusitis and the issues of entitlement to 
service connection for arthritis of the hands and fingers, a 
chronic disability manifested by left sided sensory deficit 
and weakness, hearing loss of the left ear and a right upper 
quadrant condition are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have a currently diagnosed 
disability related to the left shoulder.

2.  The veteran is not shown to have a currently diagnosed 
disability related to the left Achilles tendon.

3.  The veteran is not shown to have a currently diagnosed 
disability of alopecia.

4.  The veteran is not shown to have a currently diagnosed 
disability of diabetes mellitus.

5.  The veteran's bilateral pterygia do not result in a loss 
of visual acuity.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left shoulder condition have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for entitlement to service connection for 
left Achilles tendonitis have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

3. The criteria for entitlement to service connection for 
alopecia have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

4.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

5.  The criteria for an initial compensable evaluation for 
residuals bilateral pterygium have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.75-4.84, 4.84a, Diagnostic Code 
6034 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in December 2003 and December 2004 
that fully addressed all notice elements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claims, such error was harmless given that service connection 
is being denied and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board notes, however, that the increased rating claims on 
appeal stem from the initial rating decision and therefore 
Vazquez- Flores notice is not strictly mandated.  For 
example, in Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Therefore proceeding with the appeals presently 
does not therefore inure to the appellant's prejudice.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records in support of his claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Additionally, the Board notes that 
the veteran participated in the Benefits Delivery at 
Discharge Program and advised the RO in May 2003 that he had 
no additional evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis and diabetes mellitus, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Left Shoulder Disability

The veteran seeks service connection for a left shoulder 
disability.  Service medical records demonstrated an 
acromioclavicular strain in November 1998 and a questionable 
acromioclavicular separation in February 1999.  Subsequent 
records, however, failed to document any residual problem 
from these shoulder injuries.  Significantly, the July 2003 
VA examination concluded that there was no residual problem 
of the left shoulder.  None of the other post-service medical 
records document any current complaints, treatment or 
diagnoses of a left shoulder disability.  Under these 
circumstances, for the Board to conclude that the veteran has 
a left shoulder disability that had its origin during service 
would be speculation, and the law provides that service 
connection may not be granted on a resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993). Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

While the veteran is clearly of the opinion that he has a 
current left shoulder disability that is related to service, 
as a layperson, he is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, service connection for a 
left shoulder disability is not established in the absence of 
competent medical evidence of a current disorder and 
competent medical evidence demonstrating a relationship 
between a current disorder and service.

Achilles Tendonitis

The veteran seeks service connection for left Achilles 
tendonitis.  While the service medical records clearly 
reflected treatment for Achilles tendonitis in 1997, 
subsequent records failed to demonstrate any residual 
disability from this condition.  Significantly, the July 2003 
VA examination concluded the veteran was status post Achilles 
tendonitis, not usually symptomatic but occasionally 
problematic upon long walks or running.  

To the extent the veteran currently has or complains of pain 
or discomfort of the Achilles tendon with exercise, it has 
not been linked to any currently diagnosed disorder.  In this 
respect, it is not a disorder for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

As noted above a threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Accordingly, service connection for Achilles 
tendonitis of the left foot is denied.

Alopecia

The veteran seeks service connection for alopecia.  While the 
service medical records clearly reflected treatment for 
alopecia in April 1997, subsequent records demonstrated no 
residual disease from this condition.  For example, during 
the July 2003 VA examination, the veteran explained he was 
diagnosed with alopecia areata in 1997 but indicated the hair 
had grown back and denied current symptoms.  The examiner 
concluded there was alopecia areata, essentially completely 
recovered. 

As noted above, a threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for alopecia is not 
established in the absence of competent medical evidence of a 
current disorder and competent medical evidence demonstrating 
a relationship between a current disorder and service.


Diabetes mellitus

The veteran seeks service connection for diabetes mellitus.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  While the record reflects findings of 
"borderline diabetes" no diagnosis of diabetes mellitus was 
made.  

Private medical records dated in April 2004 reflected an 
elevated glucose level of 113.  The veteran was given 
instruction on hyperglycemia and was encouraged to increase 
exercise and control his diet.  An accucheck machine was 
prescribed.  Another record dated in April 2004 reflected a 
diagnosis of questionable diabetes.  An August 2004 private 
treatment record indicated the veteran was seen for 
borderline diabetes.  A fasting sugar test was performed and 
the physician concluded the veteran was a nondiabetic.  A 
November 2004 private record related the veteran was 
concerned over elevated blood sugar findings.  The physician 
noted the veteran had a home fasting blood sugar in the 200s 
and was possibly prediabetic.  

The veteran was afforded a VA examination in February 2005 to 
specifically assess whether or not he had a current diagnosis 
of diabetes mellitus.  During this examination, the veteran 
indicated he was diagnosed with diabetes in 2002.  He 
indicated he was prescribed a glucometer.  The veteran 
related that he was later released from care in November 2004 
as the practitioner informed him he did not have diabetes 
mellitus type 2.  The examiner noted the veteran's retirement 
physical examination dated in December 2002 was silent for a 
diagnosis of diabetes mellitus type 2.  The veteran denied 
taking any medications, including oral hypoglycemic agents or 
insulin for the condition.  He denied hospitalization for 
diabetes, ketoacidosis or hypoglycemic reaction.  He denied 
any restriction in activities on account of diabetes and did 
not regularly follow with a diabetic care provider.  He 
denied anal pruritis, loss of strength, or diabetic 
retinopathy. He described a history of hypertension, 
diagnosed in July 2002.  He denied related neurological 
symptoms including bladder or bowel impairment. 

Clinical evaluation reflected no evidence of heart failure.  
There was no clubbing, cyanosis or edema of the lower 
extremities and pulses and range of motion remained intact.  
Sensory function was also intact.  The examiner indicated 
that without medical records or laboratory data he was unable 
to opine whether or not the veteran had diabetes.  The 
examiner requested the veteran submit records and also 
ordered a fasting laboratory test. 

In a February 2005 addendum the VA examiner explained the 
veteran submitted medical records and laboratory findings.  
Laboratory findings in February 2005 demonstrated glucose of 
99 nanograms per deciliter (ng/dl) and urinalysis showed no 
glucose, ketone or protein.  Laboratory findings from 
November 2004 showed glucose of 90 ng/dl and findings from 
April 2004 showed glucose of 113 ng/dl.  Medical records were 
silent for a diagnosis of diabetes or treatment for diabetes.  
The examiner noted that one record described "borderline 
diabetes" and prescribed accu-check strips and lancets.  
However, records from July 2004 to December 2004 failed to 
document a diagnosis of diabetes.  Therefore, the examiner 
opined based upon the evidence and laboratory data, the 
veteran did not have evidence of diabetes type 2.

Thus, the evidence does not demonstrate a current diagnosis 
of diabetes.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see McClain v. Nicholson, 21Vet. App. 319 
(2007)(finding that the requirement for a current disability 
is satisfied if the claimant has a disability at the time a 
claim was filed or at any time during the pendency of the 
appeal, even if the disability resolves prior to he 
Secretary's adjudication of the claim).

To the extent the veteran asserts he was informed by a prior 
physician that he had diabetes, the Board notes that the 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence. See Franzen v. Brown, 9 Vet.App. 235 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Similarly, to the extent the veteran has elevated glucose 
findings or "borderline" diabetes; these are laboratory 
findings that do not yet support a diagnosis of diabetes.  
Laboratory findings are not disabilities in and of themselves 
for which VA compensation benefits are payable. See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities. They are, therefore, not 
appropriate entities for the rating schedule.).

While the veteran is clearly of the opinion that he has 
diabetes that is related to service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection for diabetes 
mellitus is not established in the absence of competent 
medical evidence of a current disability and competent 
medical evidence demonstrating a relationship between a 
current disorder and service.  

Increased evaluation

The veteran seeks an increased initial evaluation for 
bilateral pterygia.  The RO initially granted service 
connection for this condition in an August 2003 rating 
decision.  At that time, a noncompensable evaluation was 
assigned pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6034.  
The veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, the veteran's claim was evaluated under 
Diagnostic Code 6034 for pterygium.  This Diagnostic Code 
mandates that pterygium should be rated on impairment of 
vision. 38 C.F.R. § 4.84a.  When practicable, ratings on 
account of visual impairment are to be based upon examination 
by specialists, including measurements for uncorrected and 
corrected central visual acuity for distance and near based 
on the Snellen's test type or its equivalent. 38 C.F.R. 
§ 4.75.  The best distant vision obtainable after best 
correction will be the basis of the rating. 38 C.F.R. § 4.75.  
In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance. That is, a person who can read at 20/100 but who 
cannot read at 20/70, should be rated as seeing at 20/100. 
38 C.F.R. § 4.83.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye. 38 C.F.R. 
§ 4.83a, Table V.

The veteran underwent a VA examination of the eyes in June 
2003.  During this examination he reported he had pterygia 
since approximately 1987.  He indicated they have grown over 
the years and complained of an occasional foreign body 
sensation and an encroachment upon the pupillary axis.  He 
underwent surgical excision of the left eye pterygium in 
April 2003 and was scheduled for a surgical excision of the 
pterygium of the right eye.  He denied visual difficulty due 
to ocular conditions.  He complained of some residual 
photophobia from the pterygia but denied any limitation in 
performing activities of daily living.  He denied any 
incapacitation due to ocular conditions.  He denied tearing 
or distortion of images.  He was not taking medication for 
ocular condition.  

Snellen visual acuity testing without correction revealed 
visual acuity of 20/20 bilaterally.  Near visual acuity with 
readers was 20/20 bilaterally.  Visual fields were full to 
finger count in both eyes.  There was no afferent papillary 
defect.  Ocular motility demonstrated full duction and 
eversions bilaterally.  Ocular motility pressure was 22 
bilaterally.  Slit lamp examination demonstrated normal lids 
and lashes bilaterally.  Conjunctivas were mildly injected 
over the areas of the pterygium of the right eye.  It was 
also mildly injected over the area of the excised pterygium 
of the left eye.  The pteryium was nasal to the cornea in the 
right eye and there was a scar nasally to the cornea of the 
left eye.  Anterior chambers were deep and quiet.  Irises 
were within normal limits.  Both lenses were without 
cataractous changes.  Dilated fundus examination demonstrated 
normal disc, macula, periphery and vessels bilaterally.  
There was no retinal pathology noted on examination.  The 
diagnosis was bilateral pterygium for which the veteran 
underwent surgical excision.  There was a pterygium of the 
right eye at the time of examination.  The veteran complained 
of photophobia which he attributed to the pterygium and also 
an occasional foreign body sensation; however, best corrected 
visual acuity was 20/20 both distance and near. 

The veteran underwent a VA examination in July 2003.  During 
this examination he explained he had a pterygium removed form 
the left eye in 1985 and indicated he was scheduled to have a 
pterygium removed from the right eye.  Clinical examination 
revealed uncorrected visual acuity of 20/25 bilaterally.  
Pupils were equal, round and reactive to light and 
accommodation.  There was no retinopathy.  The diagnosis was 
pterygium, right eye.

A January 2004 follow-up at the Naval Hospital for pterygium 
excision noted the veteran was doing well and was using 
refresh drops.  Visual acuity was found to 20/20-2 in the 
right eye and 20/20 in the left eye.  The physician noted the 
conjunctivas were well healed and there was no evidence of 
recurrence; however the physician noted some mild surface 
irregularity nasally.  An August 2004 Naval Hospital record 
noted actinic changes of conjunctiva temporally in both eyes 
but denied any recurrence of the pterygia.  Visual acuity was 
found to 20/25 bilaterally.  The physician concluded the 
veteran was doing well status post excision without 
recurrence and positive dry eyes.  

The veteran underwent another VA examination in October 2005 
to assess the severity of the condition.  During this 
examination the veteran described no changes in vision and 
denied eye pain or problems with vision.  He denied double 
vision.  He did not wear glasses.  He described occasional 
burning with bright light but denied other burning or pain.  
He indicated the pterygium began around 1998.  He used 
artificial tears but did not treat with other eye 
medications.  He had a history of ptergium excision of both 
eyes in 2003.  There was no other history of eye disease or 
eye trauma.  There was no evidence of lazy eye and no family 
history of eye disease.  

Clinical examination reflected uncorrected vision of 20/25 in 
the right eye and 20/30-1 in the left eye.  With a manifest 
refraction plano plus 1.25, axis 175 the vision in the right 
eye was 20/20 and the left eye with a manifest refraction 
plus 0.25 plus 0.75, axis 179 had vision of 20/20.  An 
addition of plus 2.5 resulted in 20/20 vision bilaterally.  
Pupils showed no relative afferent pupilary defect.  Visual 
fields were full to finger count bilaterally.  Motility was 
normal and intraocular pressure was normal.  Slit lamp 
examination showed normal lids. Conjunctivae were normal 
bilaterally.  Corneas were clear and the anterior chamber, 
iris, and lenses were normal bilaterally.  There was no 
evidence of pterygia in either eye.  Dilated fundus 
examination was normal.  The cup to disc ratio was 0.5 
bilaterally.  Macula, vessels and periphery were within 
normal limits.  The impression was history of pterygium 
excision in both eyes in 2003 without residual pterygium and 
otherwise normal eye examination with normal vision 
bilaterally.

Reviewing the evidence in light of the above rating criteria 
reveals an increased evaluation is not warranted.  
Specifically, Naval Hospital treatment records and VA 
examinations clearly demonstrated corrected visual acuity of 
20/20 and no loss of visual field.  In fact, the veteran 
denied any problems with his vision during the October 2005 
VA examination.  

In sum, the veteran has a history of pterygium and current 
complaints of occasional foreign body sensation and 
occasional blurring; however, the conditions have not been 
shown to affect his visual acuity.  While the veteran 
contends that the pterygium has increased in severity, as a 
layperson he is only competent to report observable symptoms 
- not clinical findings which are applied to VA's Schedule 
for Rating Disabilities. Compare Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 
(1994).

Therefore, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).




ORDER

Service connection for a left shoulder disability is denied.

Service connection for left Achilles tendonitis is denied.

Service connection for alopecia is denied.

Service connection for diabetes mellitus, type 2, is denied.

An initial compensable evaluation for bilateral pterygium is 
denied.


REMAND

Concerning the issues of entitlement to increased evaluations 
for hearing loss of the right ear, coronary artery disease, 
bilateral ethmoid and maxillary sinus disease and 
hemorrhoids, the Board notes that the July 2003 VA 
examination of record is too remote in time to evaluate the 
current severity of the disorders.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal the current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); see also Francisco v. Brown, 7 Vet. App. 55 
(1994)(Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern).  
Therefore, the veteran should be scheduled for VA 
examinations to determine the current severity of his 
disabilities.

Concerning the claim for hearing loss of the left ear, the 
Board notes that the issue of hearing loss of the right ear 
is being remanded for another examination.  In this regard, 
the updated audiological examination may include findings 
that could affect the claim for service connection for left 
ear hearing loss.  The law provides that when a determination 
on one issue could have a significant impact on the outcome 
of another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together. Harris v. Derwinski, 1 Vet. App. 180 (1991).

While the veteran was afforded a VA examination in July 2003, 
this examination was insufficient for rating the claims for 
entitlement to service connection for arthritis of the hands 
and fingers and a left-sided sensory deficit and weakness.  
See 38 C.F.R. § 4.2 ("If a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes").  Specifically, the examiner concluded the veteran 
had mild arthritic changes of the hands; however, no x-ray or 
other radiological testing was performed to confirm the 
presence of the condition or evaluate the severity of the 
condition.  Significantly, the examiner diagnosed arthritis 
within the one-year presumptive period but failed to provide 
any clinical findings in which the Board could evaluate 
whether or not the condition had manifested to a compensable 
level.  

Similarly, the examiner noted positive neurological symptoms 
of the left side, but failed to diagnose any disability 
related to these symptoms.  It is well-settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 
517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As such, without further clarification, the 
Board is without medical expertise to ascertain whether the 
findings of the July 2003 examination provide a diagnosis or 
medical nexus necessary to support a finding of service 
connection for the claimed conditions.  Id. As such, another 
VA examination is warranted to ascertain whether the veteran 
has a current disability related to the left-sided 
symptomatology and whether any current disability is causally 
or etiologically related to service.

After the appellant received notice of an August 2003 rating 
decision that denied his claims for service connection for a 
right upper quadrant disability, he requested the RO 
"reconsider" this issue but specifically noted that if the 
RO failed to grant the claim on reconsideration his statement 
should serve as the official notice of disagreement and a 
Statement of the Case should be issued.  The RO readjudicated 
the claim in November 2005 but continued the denial of 
benefits.  Although the veteran clearly indicated he 
disagreed with continued denials of the claim, the claims 
file does not contain any Statement of the Case (SOC) for the 
issue of entitlement to service connection for a right upper 
quadrant disability.  The Board must therefore remand that 
issue for the issuance of an SOC. See Manlincon v. West, 12 
Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
cardiovascular examination to ascertain 
the present severity of his service-
connected coronary artery disease.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly records of treatment for 
coronary artery disease and offer comments 
and an opinion as to the severity of the 
veteran's coronary artery disease. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  The veteran should be afforded an 
audiological examination to ascertain the 
present severity of his service-connected 
right ear hearing loss and to assess 
whether the left ear manifests hearing 
loss within the meaning of VA regulations.  
Any and all indicated evaluations, 
including audiometric and speech 
recognition using the Maryland CNC should 
be performed.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly records 
of treatment for hearing loss and offer 
comments and an opinion as to the severity 
of the veteran's right ear hearing loss. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

3.  The veteran should be afforded an 
examination of the sinuses to ascertain 
the present severity of his bilateral 
themoid and maxillary sinus disease.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion as to the severity 
of the veteran's sinus condition. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

4.  The veteran should be afforded an 
examination to ascertain the present 
severity of the veteran's service-
connected hemorrhoids.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer comments 
and an opinion as to the severity of the 
veteran's hemorrhoids.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

5.  The veteran should be afforded an 
examination of the joints to ascertain the 
nature, etiology, and severity of the any 
currently diagnosed arthritis of the hands 
and fingers.  Any and all indicated 
evaluations, studies and tests, including 
appropriate radiological tests, including 
x-rays, should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
particularly the appellant's service 
medical records, and offer an opinion as 
to the following:

a) If and only if arthritis of the hands 
and fingers is diagnosed and confirmed by 
x-ray evidence, the examiner should offer 
an opinion as to the likely severity of 
the veteran's arthritis of the hands and 
fingers at the time of the veteran's 
separation from service in September 2003, 
including whether the arthritis of the 
hands and fingers involved two or more 
major joints or 2 or more minor joint 
groups; and

b) Whether there is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed arthritis of 
the hands or fingers is related to any 
event, incident or symptoms noted during 
service. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  If 
the examiner is unable to form an opinion 
without resort to speculation, the 
examiner should so explain.  Copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with the 
examination.  

6.  The veteran should be afforded a 
neurological examination to ascertain the 
nature, etiology, and severity of the 
veteran's claimed left-sided sensory 
deficit and weakness.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly the 
appellant's service medical records, and 
offer an opinion as to the following:

a) Does the veteran have a current 
disability or diagnosed disorder causing 
the left-sided sensory deficit and 
weakness?

b) If the veteran has a current disability 
resulting in left-sided sensory deficit 
and weakness, the examiner should indicate 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed neurological 
disability or deficit affecting the left 
side is related to any event, incident or 
symptoms noted during service. 

c)  If the veteran has a current 
disability resulting in left-sided sensory 
deficit and weakness, the examiner should 
indicate, if possible, what nerve or 
nerves are involved and offer an opinion 
as to  the severity of the condition.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

7.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.  When all 
of the development requested has been 
completed, the RO/AMC should readjudicate 
the veteran's claims.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board.

8.  The RO/AMC should re-examine the 
veteran's claim pertaining to service 
connection for a right upper quadrant 
disability.  If no additional development 
is required, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should the increased initial 
rating issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


